DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-15 are pending in instant application for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brian et al. (Pub. No.: US 2016/0147971 A1), hereinafter “Brian”.

As to claim 1. A system for determining when to invoke a chatbot in an online communication session involving at least two participants (Brian, [0130-0145], the system comprising: 

- a processor subsystem configured to (Brian, [0127]): access an interaction model which is trained on: 
- past conversation data comprising text-based representations of past verbal conversations of participants of past communication sessions (Brian, [0127]-[0140]); 
- metadata associated with the past conversation data and indicative of a sharing of additional content by one of the participants in the past communication session to augment the past verbal conversation (Brian, [0127]-[0140]); 
wherein the interaction model is trained to determine interaction points in the past conversation data, each interaction point representing a point in verbal conversation which is predictive of a subsequent sharing of additional content by one of the participants (Brian, [0127]-[0140]); and 
in real-time or near real-time: 
- obtain a text-based representation of the verbal conversation between the participants from the conversation data (Brian, [0141]); 
- apply the interaction model to the text-based representation of the verbal conversation to detect an interaction point (Brian, [0143]); 


As to claim 2. Brian discloses, wherein the processor subsystem is configured to apply the interaction model to individual segments of the text-based representation of the verbal conversation by, for a respective segment: 
- extracting a feature vector from the text-based content of the respective segment (Brian, [0134]); and 
- using the feature vector as input to the interaction model to determine whether the respective segment represents an interaction point (Brian, [0146]).

As to claim 3. Brian discloses, wherein the processor subsystem is configured to extract the feature vector from the text-based content of the respective segment by extracting word-level features from the text-based content of the respective segment and generating the feature vector based on the word-level features (Brian, [0102] – [0104]).

As to claim 4. Brian discloses, wherein the processor subsystem is configured to extract the word-level features by detecting, in the text-based content of the respective segment, at least one of the group of: 
- one or more keywords from a medical dictionary or ontology (Brian, [0096] – [0103]); and 
- one or more word-level references to a type or a sematic content of the additional content.

As to claim 5. Brian discloses, wherein the processor subsystem is configured to provide the feature vector to the chatbot when invoking the chatbot to enable the chatbot to identify the additional content which is to be shared in the conversation on the basis of the feature vector (Brian, [0118] – [0124]).

As to claim 6. Brian discloses, wherein the metadata is non-conversational metadata, such as logging information of sharing actions by participants of the past communication sessions (Brian, [0127] – [0143]).

As to claim 7. Brian discloses, wherein the additional content comprises at least one of the group of: 
a media, such as an image, video or audio file (Brian, [0129] – [0140]);
a website or part thereof (Brian, [0129] – [0140]);
an electronic health record or part thereof (Brian, [0129] – [0140]);
a data representation of a medical prescription (Brian, [0129] – [0140]); and 
a data representation of a calendar entry (Brian, [0129] – [0140]).

As to claim 8. Is rejected for same rationale as applied to claim 1 above.

As to claim 9. Brian discloses, wherein the server or servers are configured to establish the chatbot (Brian, [0134], [0146]).

As to claims 10 and 11 are rejected for same rationale as applied to claim1 above. 


As to claim 12. (Currently Amended) A system 9 configured to train an interaction model for use in determining when to invoke a chatbot in an online communication session involving at least two participants, the system comprising: 
- an interface for accessing: conversation data comprising text-based representations of past verbal conversations of participants of past communication sessions; and 
metadata associated with the conversation data and indicative of a sharing of additional content by one of the participants in the past communication session to augment the past verbal conversation; 
- a processor subsystem g configured to train the interaction model using the conversation data and the metadata as training data to determine interaction points in the conversation data, each interaction point representing a point in verbal conversation which is predictive of a subsequent sharing of additional content by one of the participants.

As to claim 13. Brian discloses, a computer-implemented method to train an interaction model for use in determining when to invoke a chatbot in an online communication session involving at least two participants, the method comprising: 
- accessing - conversation data comprising text-based representations of past verbal conversations of participants of past communication sessions (Brian, [0127]-[0140]); 

- training the interaction model using the conversation data and the metadata as training data to determine interaction points in the conversation data, each interaction point representing a point in verbal conversation which is predictive of a subsequent sharing of additional content by one of the participants (Brian, [0127]-[0140]).

As to claim 14. Is rejected for same rationale as applied to claim 13 above.

As to claim 15. Is rejected for same rationale as applied to claims 5 and 6 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li et al. (Pub. No.: US 20160094490 A1) discloses, techniques for personalizing data system components and data sources as chatbots in a group chat session. A social media gateway interface with a chat adapter for a chat application is provided. One or more chatbots that each represent a corresponding component of a data system are created. The one or more chatbots and the chatbot adapter are used to manage each corresponding component of the data system.
	Robbins et al. (Patent No.: US 11,140,101 B2) discloses, computing systems are provided for bot messaging. In an implementation, a method may include one or more of receiving, by a group messaging service coupled to the internet and a group, a message from a user node of the group. The message includes an address and an 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247. The examiner can normally be reached M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Tauqir Hussain/Primary Examiner, Art Unit 2446